

SECOND AMENDMENT TO MASTER SERVICES AGREEMENT


THIS SECOND AMENDMENT TO MASTER SERVICES AGREEMENT (“Amendment”), made and
entered into as of December 23, 2008, by and between THE TAUBMAN REALTY GROUP
LIMITED PARTNERSHIP, a Delaware limited partnership, whose address is 200 East
Long Lake Road, Suite 300, Bloomfield Hills, Michigan  48304 (“Owner”), and THE
TAUBMAN COMPANY LLC, a Delaware limited liability company (successor by
conversion to The Taubman Company Limited Partnership, a Delaware limited
partnership), whose address is 200 East Long Lake Road, Suite 300, Bloomfield
Hills, Michigan  48304 (“Manager”), is based upon the following:
 
        A.           Owner and Manager entered into a certain Master Services
Agreement, dated November 30, 1992, as amended by that First Amendment to Master
Services Agreement, dated September 30, 1998 (as amended, the “Master Services
Agreement”), relating to the engagement of Manager, on a sole and exclusive
basis, to provide the services described in the Master Services Agreement.
 
      B.           The parties have agreed to amend the Master Services
Agreement in the manner provided herein.
 
                 NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
  1.           Section 8.1 of the Master Services Agreement is hereby deleted
and the following is substituted in its place and stead.
 
         “Section 8.1                                Compensation.
 
    (1)           As Manager’s compensation for providing all of the Development
Services, Acquisition Services, and Administrative Services contemplated under
this Agreement, Owner shall pay to Manager each month a multiple of total
compensation expense (current and deferred, excluding only contributions to
currently funded pension plans qualified under Section 401(a) of the Internal
Revenue Code, paid time off, insurance, and other fringe benefits) of all
personnel employed by Manager who are performing any of the foregoing
services.  The multiple shall vary depending on the nature of the services being
performed, as is set forth on Schedule 8.1 hereto.


(2)           As Manager’s compensation for providing all of the Management
Services contemplated under this Agreement, Manager shall be compensated as set
forth in separate property management agreements between Manager and each Owning
Entity.  As used herein, “Manager’s Compensation” shall mean and include all of
Manager’s compensation described in this subsection (2) and subsection (1)
above.


(3)           Manager shall invoice Owner monthly and Owner shall pay such
invoice within thirty (30) days.


(4)           Manager’s estimate of Manager’s Compensation shall be set forth in
the annual budget for each Fiscal Year, and Manager’s Compensation shall not
exceed such estimate without Owner’s prior approval.”


2.             Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to them in the Master Services Agreement.
 
                3.             As modified and amended by this Amendment, the
Master Services Agreement remains in full force and effect and is hereby
ratified and confirmed.
The parties hereto have executed this Amendment on the date first above written.



 
 

--------------------------------------------------------------------------------

 



                                    THE TAUBMAN REALTY GROUP
                                    LIMITED PARTNERSHIP, a Delaware
                                    limited partnership


                                    By:            /s/ Chris B.
Heaphy                                                      
                                    Chris B. Heaphy
                                    Its:           Authorized Signatory
 
“Owner”






                                    THE TAUBMAN COMPANY LLC, a
                                    Delaware limited liability company


                                    By:            /s/ Steven Eder
                                    Steven Eder
 
Its:
Senior Vice President, Capital Markets and Treasurer



“Manager”

